              Case 3:20-cv-05780-RSM Document 25 Filed 06/17/21 Page 1 of 2




 1                                         CHIEF U.S. DISTRICT JUDGE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT TACOMA
 8   AMBER K. ROBERTS,                                    )
                                                          ) CIVIL NO. 3:20-cv-05780-RSM
 9
                    Plaintiff,                            )
10                                                        ) ORDER
                    vs.                                   )
11                                                        )
     COMMISSIONER OF SOCIAL SECURITY,                     )
12                                                        )
                    Defendant                             )
13                                                        )
14
            This matter comes before the Court on the parties’ stipulated motion for attorney’s fees
15
     pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412
16
            The motion is timely as Plaintiff had a 60-day appeal period, plus the 30-day period in
17
     §2412(d)(1)(B), from the entry of final judgment on March 18, 2021 to file a timely EAJA
18
     application. Akopyan v. Barnhart, 296 F.3d 852 (9th Cir. 2002); Melkonyan v. Sullivan, 501 U.S.
19
     89, 94-96 (1991); FED. R. App. P. 4(a). Furthermore, upon review of the stipulation and the
20
     record, the Court determines that Plaintiff is the prevailing party, the government’s position was
21
     not substantially justified, and that the itemization of attorney time spent is reasonable. In short,
22
     the requirements of § 2412(d)(1)(B) are met.
23

24

25

                                                                       David Oliver & Associates
                                                                       2608 South 47th Street, Suite C
      ORDER FOR EAJA FEES - 1                                          Tacoma, WA 98409
                                                                       (253) 472-4357
                                                                       david@sslawyer.org
              Case 3:20-cv-05780-RSM Document 25 Filed 06/17/21 Page 2 of 2




 1          Having thoroughly considered the parties’ briefing and the relevant record, the Court

 2   hereby GRANTS the motion and awards Plaintiff $3,830.40 in attorney’s fees, subject to any offset

 3   allowed under the Treasury Offset Program. See. Astrue v. Ratliff, 560 U.S. 586, 589 – 590 (2010).

 4   Payment of EAJA fees shall be sent to Plaintiff’s attorney: David Oliver, David Oliver &

 5   Associates, 2608 South 47th Street, Suite C, Tacoma, WA 98409. Pursuant to Ratliff, award shall

 6   be payable to Plaintiff’s attorneys, David Oliver & Associates, if the Commissioner confirms that

 7   Plaintiff owes no debt to the Government through the Federal Treasury Offset program.

 8          For the foregoing reasons, Plaintiff’s stipulated motion for attorney fees is GRANTED.

 9

10          DATED this 17th day of June, 2021.

11

12

13                                                A
                                                  RICARDO S. MARTINEZ
14                                                CHIEF UNITED STATES DISTRICT JUDGE
15

16

17

18   Presented by:

19
     S/David P. OLIVER
20   David P. Oliver,
     Attorney for Plaintiff
21   David Oliver & Associates
22   2608 S 47th St., Suite C
     Tacoma, WA 98409
23   Telephone 253-472-4357
     Fax 253-475-4684
24   david@sslawyer.org

25

                                                                    David Oliver & Associates
                                                                    2608 South 47th Street, Suite C
      ORDER FOR EAJA FEES - 2                                       Tacoma, WA 98409
                                                                    (253) 472-4357
                                                                    david@sslawyer.org
